Citation Nr: 0534398	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-31 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
pneumothorax.

2.  Entitlement to service connection for asthma, bronchitis 
and recurrent pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to September 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
veteran provided testimony in support of his appeal at 
hearings before a Decision Review Officer at the RO in 
December 2003 and September 2004, and at a hearing at the RO 
in September 2005 before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  The veteran has not current functional impairment due to 
the residuals of a pneumothorax.

3.  Neither asthma, bronchitis, nor pneumonia was present in 
service, and none of these disorders is etiologically related 
to service or the veteran's service-connected residuals of a 
pneumothorax.    




CONCLUSIONS OF LAW

1.  The criteria have not been met for a compensable 
evaluation for pneumothorax residuals.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6843 
(2005).

2.  Neither asthma, bronchitis, nor recurrent pneumonia was 
incurred in or aggravated by active service and none of the 
disorders is proximately due to or the result of the 
veteran's service-connected pneumothorax residuals.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant," see 38 U.S.C. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error").  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120.  

In the case at hand, the veteran was provided all of the 
elements of the required notice as to his claim for an 
increased rating for his pneumothorax residuals in a 
September 2002 letter and as to his claim for service 
connection for asthma in a January 2004 letter.  This 
includes the language in the September 2002 letter 
instructing the veteran to tell the RO about any additional 
information or evidence he wanted it to try to get for him 
and to send information describing additional evidence or the 
evidence itself promptly, and the language in the January 
2004 letter telling the veteran to send any medical reports 
that he had.  The veteran was given ample time to respond to 
both notices.

The record also reflects that all available, pertinent 
medical records identified by the veteran have been 
obtained.  Moreover, the veteran has been afforded 
appropriate VA examinations.  At the hearing before the 
undersigned, the veteran and his representative stated that 
they were not aware of any outstanding evidence that could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims, in 
June 2003 and May 2004, respectively.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency on either of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of these claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.


Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that shortly after entering 
service in July 1979, the veteran complained of a productive 
cough and a knot on the rib and back of the head as a result 
of being punched.  X-ray studies disclosed no injury and no 
active pulmonary disease.  No pneumothorax was seen at that 
time, but a medical board found in August 1979 that the 
veteran's condition was the same as on enlistment examination 
except for "spontaneous pneumothorax," and the veteran was 
discharged based on this diagnosis.  

Although the veteran has testified that he has been 
experiencing recurrent pneumonia and asthmatic bronchitis 
since shortly after experiencing the pneumothorax in service 
and his mother has provided a September 2004 letter providing 
similar information, as lay persons, neither is competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   

At the first post-service VA examination, in April 1980, the 
veteran reported respiratory complaints, but no shortness of 
breath was found on clinical examination, and the X-ray 
examination disclosed that the lungs, mediastinum, and 
visible portions of the bony thorax were normal for a man of 
the veteran's age and build.  In fact, the earliest post-
service medical evidence of bronchitis, asthma or pneumonia 
consists of private medical records showing that asthmatic 
bronchitis was diagnosed during a period of hospitalization 
in December 1997.  

With respect to the etiology of the claimed pulmonary 
disability, the veteran's private physician has provided a 
December 2003 statement indicating that the veteran has 
recurrent asthmatic bronchitis.  He also stated that since 
sustaining a spontaneous pneumothorax in 1979, the veteran 
was prone to asthmatic bronchitis and recurrent pneumonias.  
Therefore, he believed that the veteran's condition was 
precipitated by the spontaneous pneumothorax incurred in 
1979.  This opinion is apparently based on unsubstantiated 
history reported by the veteran.  As noted above, there is no 
medical evidence of pneumonia or asthmatic bronchitis until 
almost 20 years following the veteran's discharge from 
service.  Therefore, the Board has found this medical opinion 
to be of limited probative value.

The veteran was afforded a VA examination in October 2004.  
At this examination, the veteran stated that he began having 
problems with bronchitis and pneumonia about 3 months after 
service and that his asthma started about 10 years after 
service. The examiner stated that, "A single uncomplicated 
pneumothorax does not cause asthma, recurrent bronchitis, or 
recurrent pneumonias.  Therefore, it is extremely unlikely 
that the veteran's current lung problems are related to the 
pneumothorax which occurred while in the service."  This 
opinion was rendered following a review of the veteran's 
pertinent medical history and an examination of the veteran, 
and is definitive.  The Board has found it to be persuasive.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for service connection for must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




Compensable Rating for Pneumothorax Residuals

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Schedule 
for Rating Disabilities represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When the schedule does 
not provide for noncompensable evaluation for a diagnostic 
code, a noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2005).

In addition, where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's pneumothorax residuals are rated under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6843 (2005), 
applicable to pneumothorax and similar disorders.  DC 6843 
and the other diagnostic codes applicable to restrictive lung 
disease are rated under a General Rating Formula that 
provides for an evaluation of 10 percent where pulmonary 
function testing reveals an FEV-1 of 71 to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 
66 to 80 percent predicted.  Higher ratings are warranted 
where the values of these tests are lower.  At the most 
recent VA pulmonary function test in January 2003, the 
veteran's FEV-1 was 89 percent predicted; his FEV-1/FVC was 
86.48; and there was no predicted value given for DLCO (SB).  
These test results therefore do not show any values that 
would warrant a compensable rating under the General Rating 
Formula.  In addition, the test interpretation stated that 
spirometry was normal, the change in FEV-1 post BD was within 
laboratory variability, and flow loop was suggestive of 
muscle weakness.  Moreover, an August 2002 chest X-ray showed 
no pulmonary infiltration or consolidation, no masses in the 
lungs, hilar region, or mediastinum, with an impression of no 
active pulmonary pathology.  There were similar results on 
the October 2004 chest X-ray, and the October 2004 VA 
examiner wrote that there was normal spirometry, normal DLCO, 
normal total lung capacity, and mild gas trapping.  He also 
concluded that neither the evidence on chest X-ray nor on 
pulmonary function testing showed abnormalities that could be 
attributed to the veteran's in-service pneumothorax.

Thus, as the above evidence reflects that there is no 
functional impairment due to the pneumothorax residuals, a 
compensable evaluation is not in order.


ORDER

The claim for a compensable rating for residuals of 
pneumothorax is denied.

The claim for service connection for asthma, bronchitis and 
recurrent pneumonia is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


